Citation Nr: 0111252	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-11 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for heart 
disease.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
brain tumor.  

3.  Entitlement to service connection for loss of vision 
secondary to a brain tumor.

4.  Entitlement to service connection for onychomycosis, 
claimed as rotting feet, secondary to exposure to herbicides.

5.  Entitlement to a assignment of a compensable evaluation 
for service-connected prostate cancer.

6.  Entitlement to assignment of a compensable evaluation for 
service-connected hearing loss.


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from January 1954 to June 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1997 and August 1998 rating 
decisions by the Hartford, Connecticut, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

By rating decision in August 1997, the RO effected a June 
1997 Board decision which granted service connection for 
prostate cancer and hearing loss.  The RO assigned 
noncompensable ratings for these disabilities, and initially 
indicated to the veteran that the issue as to the proper 
ratings remained in appellate status.  However, by letter 
dated in February 1998, the RO informed the veteran that he 
needed to submit a notice of disagreement within one year 
from the date of the letter if he wished to initiate appeals 
as to the proper ratings to be assigned.  In a June 1998 
letter, the veteran expressed disagreement with the 
noncompensable ratings assigned to these two disabilities.  

By rating decision in August 1998, the RO determined that new 
and material evidence had not been received to reopen claims 
of entitlement to service connection for heart disease and 
for a brain tumor.  The RO also denied service connection for 
loss of vision secondary to a brain tumor and for 
onychomycosis, claimed as rotting feet, secondary to exposure 
to herbicides.  

A statement of the case addressing all six issues was 
furnished to the veteran in April 1999, and a timely 
substantive appeal was received in June 1999. 



FINDINGS OF FACT

1.  By decision in June 1997, the Board denied entitlement to 
service connection for heart disease and for a brain tumor.  

2.  Evidence received since the Board's June 1997 decision 
pertaining to service connection for heart disease is not 
cumulative and is so significant that it must be considered 
in order to fairly adjudicate the merits of the veteran's 
claim.

3.  Evidence received since the Board's June 1997 decision 
pertaining to service connection for a brain trauma is not 
cumulative and is so significant that it must be considered 
in order to fairly adjudicate the merits of the veteran's 
claim.

4.  Onychomycosis was not manifested during service and is 
not otherwise related to service or to exposure to herbicides 
during service.  

5.  The veteran's service-connected hearing loss disability 
results in average pure tone thresholds no worse than 52 
decibels in the right ear and 40 decibels in the left ear, 
with speech recognition of 94 percent in both ears.   


CONCLUSIONS OF LAW

1.  Evidence received since the June 1997 Board decision 
which denied service connection for heart disease is new and 
material and that claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156 (2000).

2.  Evidence received since the June 1997 Board decision 
which denied service connection for a brain tumor is new and 
material and that claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  Onychomycosis was not incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.303 (2000).

4. The criteria for a compensable evaluation for hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(1998); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2000), 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  A number of diseases, 
including hypertension, heart disease, and brain tumors, are 
presumed to have been incurred in service if manifested 
within a year of separation from service to a degree of 10 
percent or more.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection is also 
presumed for a number of diseases, including chloracne, 
arising in veterans who have been determined to have been 
exposed to certain herbicide agents.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.3.07(a)(6); 3.309(e).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  See McCartt v. West, 12 Vet. 
App. 164 (1999).

With respect to the veteran's claims for service connection 
for heart disease and a brain tumor, the Board observes that 
service connection for those disorders was denied by the 
Board in June 1997.  That decision is final and may be 
reopened only through the submission of new and material 
evidence.  See 38 U.S.C.A. §§ 7104(b), 5108; 38 C.F.R. 
§§ 20.1100, 20.1105.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a);  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  As explained further below, 
that standard has been met.  

A.  Heart Disease

Evidence before the Board in June 1997 included service 
medical records, as well as post-service treatment records 
documenting diagnoses of heart disease.  That evidence 
included an October 1994 letter from a private physician who 
indicated therein that, in 1985, the veteran suffered a 
posterior wall myocardial infarction; that, in January 1993, 
the veteran underwent coronary arteriography for severe 
angina with an abnormal stress test; that in March of 1993 
the veteran underwent angioplasty of a symptomatic lesion in 
the circumflex coronary artery; and that, at the time the 
letter was authored, the veteran had symptomatic coronary 
artery disease and stable chronic angina pectoris on 
medications.  An October 1994 VA examination confirmed 
diagnoses that included history of coronary artery disease 
and class I angina.  

Service medical records that were before the Board contain no 
reference to heart disease and the Board did not have any 
medical opinion suggesting that heart disease was present 
within a year of the veteran's separation from service or 
that heart disease was related to service.  The veteran 
maintained as part of his claim that he began smoking 
cigarettes in service and that he continued to smoke until 
the time of his heart attack.  He further maintained that 
cigarette smoking that had its onset in service precipitated 
his heart condition after service, and he offered testimony 
on this point, before the Board, in November 1996.  However, 
there was no medical evidence at the time of the Board's 
decision linking the veteran's heart disease to smoking in 
service.  

Since the June 1997 Board decision, which denied service 
connection for heart disease, the veteran underwent a VA 
examination in May 1998.  During that examination, the 
veteran related to the examiner a history of having smoked 
beginning in service until the veteran's heart attack in 
1985.  The examiner's impression was that the veteran had 
clearly demonstrated coronary artery disease.  The examiner 
added that cigarette abuse is a well-recognized risk factor 
for coronary disease and that the veteran's smoking may have 
exacerbated his tendency to develop coronary disease.  The 
examiner qualified the remarks by further indicating that 
"it is well understood that many patients without any risk 
factors develop coronary artery disease and no one can 
predict who will develop clinical coronary disease and what 
are the most significant and citing factors."

The information contained in the examiner's report is not 
cumulative of evidence previously before the Board.  The 
evidence is pertinent to the veteran's claim and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  The evidence, 
therefore, is new and material, and the veteran's claim for 
service connection for coronary artery disease is reopened.  

B.  Brain Tumor

Evidence before the Board in June 1997 included post-
treatment records that documented the presence of a brain 
tumor, first diagnosed many years after service.  A January 
1994 letter from a private physician was before the Board and 
reflects that the veteran's tumor was disclosed in 1987 after 
the veteran presented complaints of left eye discomfort.  
That letter notes that while it is possible that the tumor in 
question started prior to 1974, there is no way to prove this 
and that until the veteran had symptoms around his eye 
"nothing could be seen."  The letter also notes that in 
1974 an MRI was not available and CT scan was in its infancy.  

Although a separation examination in April 1974 revealed 
borderline ocular hypertension in the left eye, service 
medical records contain no reference to a brain tumor and 
there is no medical evidence of a brain tumor within in a 
year of the veteran's separation from service.  In denying 
service connection for a brain tumor, the Board, in June 
1994, observed that there was no medical evidence linking the 
veteran's tumor to left eye borderline hypertension and that 
the preponderance of the evidence, including the January 1994 
opinion, indicated that the veteran's brain tumor was 
unrelated to service.  

Since the June 1994 decision, additional evidence associated 
with the claims file includes the results of a VA examination 
and an April 1998 opinion from a private physician.  The 
April 1998 opinion reflects that the growth to the veteran's 
brain tumor has been extremely slow and the rate of growth 
indicates that the veteran's tumor existed for at least 20 
years prior to 1987.  

This evidence is not cumulative and is so significant that it 
must be considered in order fairly adjudicate the merits of 
the veteran's claim.  Therefore, this evidence is new and 
material, and the veteran's claim for service connection for 
a brain tumor is reopened.

C.  Onychomycosis

Before addressing this issue, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This newly enacted legislation provides, among other things, 
for VA assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation as to the onychomycosis 
issue.  The record includes service medical records and a 
report of VA examination.  No additional pertinent evidence 
has been identified by the veteran.  In fact, he has denied 
receiving any medical treatment for this disorder over the 
years.  The Board therefore finds that the record as it 
stands is complete and adequate for appellate review.  

Further, the veteran has been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service.  The Board concludes that the 
discussions in the rating decision, statement of the case and 
letters have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of he result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

Service medical records are devoid of any reference to 
onychomycosis, and during a separation examination in April 
1974, the feet and the skin were described as normal.  At 
that time, the veteran checked the appropriate box to 
indicate that he did not suffer from skin disease.  In May 
1998, the veteran underwent a VA examination of the feet.  
The veteran indicated at that time that he developed 
thickened yellow nails over 20 years earlier and that since 
that time he continued to have similar problems with 
thickened yellow nails and discomfort.  The veteran also 
indicated that he had not had any treatment for the problem.  
Examination revealed thick yellow onychodystrophy of all ten 
toe nails, mild plantar hyperkeratosis, and minimal scaling 
and flaking in the area.  The diagnosis was onychomycosis.  

The veteran contends that his disorder is the result of 
exposure to herbicides in service.  The disorder for which 
the veteran seeks service connection, however, does not fall 
within the list of disorders for which service connection is 
presumed.  The inclusion of certain diseases, as opposed to 
others, within this list reflects a determination by the 
Secretary of Veterans Affairs (Secretary), based on sound 
medical evidence, that there exits a positive association 
between (A) the occurrence of those diseases in humans and 
(B) the exposure of humans to an herbicide agent.  
38 U.S.C.A. § 1116(b)(1); 61 Fed. Reg. 41368-41371 (1996).  
Moreover, the Secretary, under the authority granted by the 
Agent Orange Act of 1991, specifically has indicated that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for a number of diseases, including any 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
61 Fed. Reg. 41442-41449 (1996).

Although the veteran maintains that his disorder is the 
result of Agent Orange exposure, he is not competent to 
establish an etiological relationship between the claimed 
disorder and exposure to an herbicide in service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, that 
a presumption of service connection is not in effect for the 
disorder in question reflects a determination that a sound 
basis for positing such a relationship does not exist and 
suggests, absent competent evidence to the contrary, that 
such a relationship is lacking.  

Although the veteran, during the VA examination of his feet, 
related a history of observable symptomatology for over 20 
years, service medical records reflect that the veteran did 
not suffer from onychomycosis during service.  In this 
respect not only do service medical records fail to document 
treatment for that disorder in service, the veteran's 
separation examination reflects that the disorder was not 
present at the time of examination.  The veteran expressly 
denied any skin disease at that time.

The record shows that onychomycosis was not manifested during 
the veteran's service.  The record also shows that this 
disorder is not recognized by VA as a presumptive disease due 
to exposure to agent orange.  Further, there is otherwise no 
competent evidence relating this disorder to service.  Under 
the circumstances, it would be speculative to request an 
etiology examination from a medical examiner.  The Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for onychomycosis.  

II.  Increased Evaluations

The Board observes that the veteran's appeal of the 
evaluation assigned for hearing loss arises from an initial 
decision in August 1997 which effected a June 1997 Board 
grant of service connection for that disorder.  Therefore, 
the entire period in question must be considered to ensure 
that consideration is given to the possibility of staged 
ratings, that is, separate ratings must be assigned for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

A.  Hearing Loss

The Board finds that there has been substantial compliance 
with the notice/assistance provisions of the Veterans Claims 
Assistance Act of 2000 with regard to the increased rating 
for hearing loss issue.  The record includes 2 VA audiometric 
examinations which are adequate for rating purposes.  No 
additional evidence has been identified by the veteran, and 
he has been adequately advised of the evidence necessary to 
allow for a higher ratings under VA diagnostic criteria. 

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
notes, however, that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to June 
10, 1999, neither the RO nor the Board could apply the 
revised rating schedule to a claim. 

Under the old criteria for evaluating hearing impairment the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered. 38 C.F.R. § 
4.85.  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to an increased evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, and 
the new versions of these tables, and finds that there has 
been no discernable change in them.  Further, it is noted 
that the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  
The Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Under the criteria that became effective in June 1999, 
when the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2000).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2000).  Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran.  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

On the authorized audiological evaluation in April 1996, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
55
60
LEFT
30
25
25
50
60

Average pure tone thresholds were 38 decibels in the right 
ear and 40 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in both 
ears.

On the authorized audiological evaluation in May 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
65
70
LEFT
25
20
25
45
55

Average pure tone thresholds were 52 decibels in the right 
ear and 36 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in both 
ears.

Examination has thus revealed average pure tone thresholds no 
worse than 52 decibels in the right ear and 40 decibels in 
the left ear, with speech recognition of 94 percent.  
Application of the applicable criteria to the results of that 
examination warrants a noncompensable evaluation.  38 C.F.R. 
§§ 4.85, Tables VI, VII (2000), 4.87, Tables VI, VII (1998).

As noted earlier, new provisions recognize exceptional 
patterns of hearing where pure tone thresholds at each of the 
four specified frequencies is 55 decibels or more or where 
the pure tone thresholds is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  
However, examination has not revealed those patterns in this 
case.  A higher evaluation, therefore, is not warranted.


ORDER

The veteran's claims of service connection for heart disease 
and for a brain tumor have been reopened.  To this extent, 
the appeal is granted, subject to the following remand. 

Entitlement to service connection for onychomycosis is not 
warranted.  Entitlement to a compensable rating for service-
connected hearing loss is not warranted.  To this extent, the 
appeal is denied. 


REMAND

Although the Board has found that the heart disease and brain 
tumor claims have been reopened, the Board does not believe 
that it may proceed with a merits analysis at this time 
pending further development and review by the RO.  See 
generally Bernard v. Brown, 4 Vet.App. 384 (1993).  With 
regard to the heart disease claim, it appears that the 
veteran has advanced a theory that such disorder may be due 
to nicotine dependence during service. 

Additionally, the Board again notes the recent enactment of 
the Veterans Claims Assistance Act of 2000.  Appropriate 
action by the RO to ensure compliance with all 
notice/assistance provisions of this new law should be 
accomplished. 

With regard to the increased rating for prostate cancer 
issue, the Board finds that the current medical evidence is 
not adequate to allow for informed appellate review.  A VA 
examination conducted to determine the current severity of 
this disability did not clearly set forth which symptoms were 
due to the service-connected disability to allow for 
application of VA diagnostic criteria.  

Wither regard to the issue of service connection for loss of 
vision secondary to a brain tumor, this issue must be 
deferred pending resolution of the claim of service 
connection for a brain tumor. 

Therefore, this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and take appropriate action to ensure 
compliance with all notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  Efforts in this 
regard should include obtaining all 
pertinent VA medical records and any 
pertinent private medical records 
identified by the veteran.   

2.  The veteran should be scheduled for 
special VA examinations in connection 
with the heart disease, brain tumor and 
prostate cancer issues.  It is imperative 
that the claims file be made available to 
and be examined by the veteran in 
connection with his examination.  Any 
medically indicated special tests should 
be accomplished.  The examiners should 
clearly report all clinical and special 
test findings.  

     a.  With regard to the 
cardiovascular examination, the examiner 
should offer an opinion as to whether the 
veteran was at least as likely as not 
nicotine dependent during his military 
service.  If so, the examiner should 
offer an opinion as to whether his 
current heart disease was at least as 
likely as not due to or aggravated by 
nicotine dependence.  

     b.  With regard to the brain tumor 
examination, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that such disorder was 
manifested during service.  The examiner 
should comment on the opinions expressed 
by John N. German, M.D. in an April 21, 
1998, letter and in a January 18, 1994, 
letter regarding the time period of the 
development of the brain tumor.

     c.  With regard to the prostate 
cancer examination, the examiner should 
report all symptoms which are 
attributable to such disorder to allow 
for evaluation under applicable VA 
diagnostic criteria. 

3.  When the above actions have been 
completed, the RO should review the 
expanded record and determine whether the 
benefits sought can be granted.  The RO's 
consideration of the heart disease issue 
should include a finding as to whether 
the veteran became nicotine dependent 
during service and, if so, whether the 
heart disease is related to such nicotine 
dependence.  If the RO determines that a 
brain tumor was incurred or aggravated 
during service, it should determine 
whether loss of vision is related to such 
brain tumor.  The RO should also review 
the evaluation for service-connected 
prostate cancer under all applicable 
criteria.  The veteran should then be 
furnished an appropriate supplemental 
statement of the case.  After the veteran 
is afforded an opportunity to respond, 
the case should be returned to the Board 
for appellate review.

The purpose of this remand is to obtain additional 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 



